ON appellant’s motion for rehearing.
DAVIDSON, Judge.
Appellant contends that we erred in holding the facts sufficient to support the conviction, and that the witness Langston was not an accomplice.
The facts have been again reviewed in the light of these contentions, and we remain convinced that a correct conclusion was reached originally. Moreover, a conviction for a violation of the liquor laws may be had upon the uncorroborated testimony of an accomplice. Sec. 8, Art. 666~23a, Vernon’s P. C., renders unnecessary a charge upon corroboration of accomplice testimony.
The motion for rehearing is overruled.
Opinion approved by the court.